Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 1of11

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

Sa 2
x %& 3 2
JOHN HARNOIS, a2 3 3
Plaintiff, eA &
Q
-against- COMPLAINT a 2 2
Civil Action No:_32 © a
PA Am
BILL GENS LAW OFFICES, PC
BILL GENS, ESQ.
MEHMET BAYSAN, ESQ.
Defendants.
X

 

THE NATURE OF THIS ACTION

(Jury Trial Demanded)

1. In May 2016, UMASS Dartmouth (herein as UMASSD) officials falsely accused Plaintiff, a

graduate school student, of Title [X violations and application misconduct.

2. In May 2016, Plaintiff retained Gens Law Offices, (herein as Gens Law), which employed inter alia

Attorneys Bill Gens (herein as Gens) and Mehmet Baysan (herein as Baysan), to defend him against

UMASSD’s attempt to improperly expel him.

3. During such representation, Plaintiff insisted that Gens Law sue UMASSD and school officials for

damages. Baysan and Gens informed Plaintiff that Gens Law intended to sue UMASSD for Breach of

Contract. Likewise Plaintiff insisted Gens Law investigate the allegations, and circumstances around the

bogus accusations.

4. UMASSD’s investigation took four months, after which Plaintiff was found “not responsible for any

misconduct,” but he was still sanctioned and labeled a school pariah that forced him to withdraw from

graduate school.

5. After being found “not responsible” Plaintiff insisted Gens Law sue UMASSD and school officials for

1

4

qa
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 2 of 11

damages of his reputation, for his loss of opportunity to pursue his graduate school education, and for damage

to his scholarship opportunity.

6 Baysan advised Plaintiff that because he was reinstated to UMASSD, he had lost any opportunity to
sue the school since he had not incurred damages. Other than collect Plaintiff's communications with
students and university officials, Gens Law did not conduct any investigation into the allegations or develop

any other theory of damages of Plaintiff.

7, | Baysan and Gens knew that such advice - of no recourse for damages - was not true when Plaintiff

was so informed.

8. Plaintiff informed Baysan and Gens of the damages of reputation and inability to pursue his graduate

school education and doctorate degree as the result of actions of UMASSD.

9. Plaintiff depended on the legal advice that no legal recourse was available to him for the damages he
incurred and would incur as the result of the bogus investigation and false accusations. As a result he took
no timely action, he was eventually constructively expelled; he lost use of his scholarship; he was

constructively exiled from his chosen narrowly defined profession, and became severely depressed.

10, In February 2019, Plaintiff literally woke from a dream with the epiphany that the investigation was a
hoax to rid him from school solely because he had a prior conviction. Plaintiff initiated his own investigation
and researched relevant caselaw. In April 2019 Plaintiff filed a federal civil suit (Case No. 19-cv-10705-
RGS) against UMASSD and various university officials. In October 2019 Judge Richard Stearns’ ruling
allowed multiple claims to proceed into discovery having survived UMASSD’s Rule 12b1 and 12b6

(Exhibit 3) motions to dismiss.

Li, As part of this Complaint, Plaintiff incorporates - as exhibits 1 through 3 respectively - his 3
Amended Complaint and Judge Stearns rulings on University Defendants’ 12b1 and 12b6 motions to

dismiss.

12. In November 2020 Plaintiff settled with UMASSD and University Defendants.
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 3 of 11

13, Plaintiff now brings this legal malpractice suit against Law Office, Gens and Baysan (jointly herein
as “Defendants”) for their negligence and deception that led Plaintiff to believe that no causes of action
existed against University Defendants and he had no legal recourse against the University Defendants,
which caused him substantial damages.

14. —_‘ The nature of this suit and the overall set of facts follow from Plaintiffs 3 Amended Complaint
in Case No. 1:19-cv-10705-RGS, which Plaintiff attaches herewith for the Court’s convenience and for

incorporation of facts alleged.
THE PARTIES

15, John Harnois (Plaintiff), pro se, a legal layman, is a natural person, citizen of the United States,

and is a resident of Rhode Island.

16. On information and belief and for all times relevant Defendant Bill Gens Law Offices, PC, was a
Professional Corporation duly organized and existing under the laws of the Commonwealth of

Massachusetts with its principal place of business in the City of Boston, Massachusetts.

17. For all times relevant Defendant Bill Gens was and is a resident of Massachusetts, and was and is
an individual and an attorney licensed to practice law in Massachusetts, was and is an employee of Gens
Law with an office in Boston, Massachusetts. Defendant Bill Gens was and is the principal partner and
agent of Defendant Gens Law and in doing the things herein alleged was acting within the scope of such

employment and agency.

18, For all times relevant Defendant Mehmet Baysan was a resident of Massachusetts, was an
individual and an attorney licensed to practice law in Massachusetts, was an employee of Gens Law with
an office in Boston, Massachusetts, but now is a resident of New York. Defendant Baysan was directly
supervised by Defendant Bill Gens and undertook no action or gave no legal advice without the direct

supervision of Defendant Gens.
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 4 of 11

JURISDICTION

19. This Court has diversity pursuant to 28 U.S.C. § 1332, because Plaintiff and each Defendant are citizens

of different states and the amount in controversy exceeds $75,000, exclusive of costs and interest.

FACTUAL ALLEGATIONS

20. Gens Law represented Plaintiff and Plaintiff's niece in two prior matters in the Commonwealth of
Massachusetts.

21. From April 2015 to his matriculation of January 20, 2016, Plaintiff fully disclosed the facts
surrounding his conviction of a decade prior to UMASSD Graduate School in his application disclosure
statement. Gens Law and Baysan assisted Plaintiff in preparing his application disclosure statement that
accurately described the nature of and circumstances surrounding his prior conviction.

22. Because Defendants Gens Law, Gens and Baysan had previously represented Plaintiff in a legal
and litigation matter and had also represented Plaintiff in drafting and submitting his disclosure
statement, Plaintiff contacted Defendant Baysan to discuss retaining Defendants to represent Plaintiff in
the Title [X investigation pending with UMASSD beginning in early May 2016.

23, Bayan represented to Plaintiff that Gens law was an experienced legal firm specializing with Title
IX disciplinary cases, especially cases where foreign male students are falsely accused of misconduct,
and the firm pursued civil complaints against universities for violating the rights of male students.

24. In early May 2016, Parties signed a retainer for representation with an initial sum of $8,000.

25. Plaintiff immediately requested Defendants sue UMASS Dartmouth and other university
defendants since his reputation had been destroyed on campus and likely he would not be able to pursue
his Ph.D. education nor use his VA scholarship.

26. Baysan informed Plaintiff in May 2016 that he and Gens law intended to file a Breach of Contract

suit against UMASS. Plaintiff wanted other causes of actions considered.
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 5 of 11

27, Plaintiff authorized UMASSD officials to communicate directly with Gens Law and Baysan.

28, Plaintiff demanded Defendants conduct their own investigation, which ultimately consisted of
solely and only obtaining from Plaintiff communications between him and any student or faculty member
and requesting additional details of accusations, which they were denied. Defendants neither
interviewed any potential complaining student, nor any student, nor UMASS Dartmouth Police officials,
nor Plaintiffs witnesses, nor sought any alternate reasons why UMASSD Officials would seek to expel
Plaintiff.

29, On July 15, 2016 an investigative interview was held of Plaintiff with counsel in attendance.
Defendants neither advocated nor objected to such questions as “Is it true you told other students you
intended to visit your children in Georgia?”

30. On August 30, 2016 Plaintiff with Baysan attended a meeting with Deborah Majewski, during
which she issued Plaintiff a finding of “NOT RESPONSIBLE.” Yet regardless of the letter issued,
baseless sanctions downgraded Plaintiff's degree, and informed Plaintiff that he would be under
tightened scrutiny and supervision of the school. Baysan did not object.

31. Thereafter, Plaintiff informed Defendants how his program had been impacted and essentially he
was exiled as a pariah.

32. Through August 30, 2016 and thereafter in communications with Defendants, Plaintiff sought to
sue UMASS Dartmouth. Defendants stated that because he had been “reinstated” he had no legal
recourse to sue the school under any circumstance or reason. Each time Plaintiff queried about filing
suit, he was told no possible legal remedy existed by filing suit.

33. Eventually Plaintiff was treated as a pariah in class by students and professors in his graduate
program, so he was compelled to take a leave of absence from UMASS Dartmouth and his graduate

program. Plaintiff could not viably return.
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 6 of 11

FIRST CAUSE OF ACTION
For Professional Negligence [Legal Malpractice] Against Defendants
34. Plaintiffs reallege and incorporate Paragraphs | through 34, above and Exhibits 1 through 3, as though

fully set forth herein.

35. In May 2016 Plaintiff retained Gens Law to represent him related to the Title IX action. Legal advice
continued beyond the strict boundaries of the retainer agreement regarding filing suits against UMASS
Dartmouth and its officials.

36, As Plaintiff's counsel Gens, Baysan and Gens Law owed a duty of care to Plaintiff, requiring them to
exercise the knowledge, skill and ability ordinarily exercised by other similarly situated lawyers. Further, as a
purported specialist in litigating and trying high-stakes Title IX, complex litigation cases, the professional services
rendered by Gens, Baysan and Gens Law should have been comparable to other complex business trial specialists,
imposing upon Gens, Baysan and Gens Law a higher, specialist standard of care.

37, During the course of Defendants’ representation of Plaintiff, there were several instances wherein the
conduct of the Defendants fell below the applicable standard of care, as set forth herein.

38. Contrary to that duty, Gens, Baysan and Gens Law were professionally negligent in not conducting their
own investigation during the Title [X investigation; failure to do so was professionally negligent.

39. A basic investigation by Defendants would have confirmed inter alia: (1) a perennial cheating scandal
reported by Plaintiff that would given motive to any purported accuser; (2) that Ms. Cummings and Unnamed
professor falsely reported Plaintiff of multiple felony charges, which Judge Stearns cited for supporting
defamation claims; (3) that Ms. Cummings and Ms. Majewski contacted schools where Plaintiff corroborated
with outside researchers, which terminated communications with Plaintiff, which Judge Steams cited in
support of Plaintiffs claim of intentional interference with advantageous relations; (4) that Mr. Webster
promised to maintain confidentiality, which Judge Stearns cited in support of Plaintiff’s claim of promissory
estoppel; (5) that despite a finding of “not responsible” the school sanctioned Plaintiff, which constructively
expelled him.

40. Contrary to that duty, Gens, Baysan and Gens Law were professionally negligent in not researching

nationally forefront cases regarding Title IX, which were relevant and similar to Plaintiff's set of facts; failure to
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 7 of 11

do so was professionally negligent.

41. Contrary to that duty, Gens, Baysan and Gens Law were professionally negligent in stating that the only
cause of action was breach of contract. Constitutional Law 101 in any law school would have taught that pursuant
to the 11" Amendment to the United States Constitution, a state university such as UMASS Dartmouth and its
employees acting in official capacity are an arm of the Commonwealth of Massachusetts, which cannot be sued
for breach of contract. Every Title IX suit filed for breach of contract against state universities in the United States
have failed under the 11" Amendment. Defendants advice to sue under the cause of action of breach of contract
was professionally negligent.

42. Contrary to that duty, Defendants were professionally negligent by not attempting to appeal the final
decision letter that sanctioned Plaintiff even though he was found not responsible. Essentially, Defendants
advised no action despite Plaintiff was found not responsible yet still punished.

43. The negligent acts and omissions of Gens, Baysan and Gens Law were below the standard of care for
comparable attorneys who practice in this community, especially attomeys, purportedly like Gens, Baysan and
Gens Law, who purportedly specialized in handling Title EX and University misconduct cases. Defendants’
professional negligence was a primary factor in Plaintiffs’ delay in filing suit in Federal Court pro se, the sequelae
prejudice to Plaintiff in his subsequent suit against UMASS Dartmouth and the loss of compensation he would
have received had a suit been filed in 2016. The proper handling of the Title IX matter, and filing a suit against
UMASS Dartmouth would have resulted in a collectible judgment in Plaintiffs' favor (far greater than the
settlement he was forced to accept), and would have resulted in a collectible, prevailing party attorneys’ fee award
in Plaintiffs' favor under USC Title 42 Section 1988.

44. Asa direct and proximate result of Defendants’ incompetence and professional negligence, Plaintiff has
suffered compensatory damages in an amount to be proven at trial, but estimated to be approximately $750,000

over and above the settled amount with UMASS Dartmouth.
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 8 of 11

SECOND CAUSE OF ACTION

Count I - Fraud Against All Defendants
45. Plaintiffs reallege and incorporate Paragraphs 1 through 44, above and Exhibits 1 through 3, as
though fully set forth herein.
46, Defendants made a false representation of a material fact with knowledge of its falsity for the
purpose of inducing the plaintiff to act thereon.
47, Defendants were purportedly experienced attorneys in the practice of law related to student
disciplinary misconduct and Title IX matters.
48. | Baysan mailed Plaintiff documents to Plaintiff describing the wave of litigation across
universities in the United States as described in Plaintiffs complaint in case 1:19-cv-10705.
49. _ As self-described expert experienced attorneys in Title [IX and student misconduct, Defendants
reasonably knew of the causes of action inter alia related to Title LX (erroneous outcome, selective
enforcement, retaliation in the judication of Title IX matters, deliberate indifference / hostile
environment), denial of First Amendment rights and free speech retaliation, defamation, intentional
interference with third party advantageous relations, invasion of privacy, promissory estoppel,
violation of the MCRA (Mass. Civil Rights Act), etc.
50. In February 2019, Plaintiff, who was a legal layman, taught himself the relative substantive
and procedural law and applied the facts of his case, intimately known by Defendants, who were highly
experienced attorneys. Plaintiff's legal suit filed in April 2019 achieved partial success on the causes
of actions that Defendants stated did not exist.
5J, It’s axiomatic that if Plaintiff a layman could apply the case facts to civil litigation, it’s
reasonable to believe Defendants knew the current case law and how to apply Plaintiff set of facts to
relevant causes of action.

52. Despite Plaintiff's repeated demands to initiate suit for damages, Defendants repeatedly told
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 9 of 11

Plaintiff that there were no other causes of action, but breach of contract, and upon Plaintiff's “re-
instatement,” no causes of action could ensue.

53. Plaintiff relied on Defendants’ false statements, and attempted to continue his degree program,
but was constructively expelled.

§4, Asthe result of the fraudulent statement, and Plaintiffs detrimental reliance, Plaintiff sustained
damages including, without limitation, Plaintiff's academic and career prospects, earning potential,
and reputation have been severely harmed. He has sustained significant damages, including but not
limited to, damages to physical well-being, emotional and psychological damages, damages to
reputation, past and future economic losses, loss of educational and professional opportunities, and

other direct and consequential damages.

THIRD CAUSE OF ACTION

Count II —Intentional or Negligent Misrepresentation Against All Defendants
55. —_‘ Plaintiffs reallege and incorporate Paragraphs 1 through 54, above and Exhibits 1 through 3, as
though fully set forth herein.
36. | Under Massachusetts law, a plaintiff asserting a claim for intentional or negligent
misrepresentation must show “‘a false statement of material fact made to induce the plaintiff to act and
reliance on the false statement by the plaintiff to his detriment.’
57. For anintentional misrepresentation claim, the defendant must know that the statement was false,
and for a negligent misrepresentation claim, the defendant must have made the false statement without
a reasonable basis for believing it to be true.
58. Unlike fraud, negligent misrepresentation does not require an intent to deceive or actual

knowledge that a statement is false.
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 10 of 11

59. _ Defendants made false statements to Plaintiff in stating that no causes of action could ensue given
his set of facts related to UMASS Dartmouth’s Title IX action against him.

60, Defendants knew the statements to be false or had no reasonable basis for believing such
statements were true.

61, Defendants offered such false statements would induce Plaintiff to accept his plight and would
cease demanding the filing of a civil suit against UMASS Dartmouth and its officials.

62. Plaintiff relied on such statements to his detriment and suffered damages. As the result of the
misrepresentations, and Plaintiffs detrimental reliance, Plaintiff sustained damages including, without
limitation, Plaintiff's academic and career prospects, earning potential, and reputation have been
severely harmed. He has sustained significant damages, including but not limited to, damages to
physical well-being, emotional and psychological damages, damages to reputation, past and future
economic losses, loss of educational and professional opportunities, and other direct and consequential

damages.

FOURTH CAUSE OF ACTION
Count IV — Breach of Contract Against All Defendants

63. Plaintiffs reallege Paragraphs 1 through 62, above and Exhibits 1 to 3, as though fully set forth herein.

64, On or about May 12, 2016 Plaintiff signed a retainer agreement with Defendants, entering into an
agreement or contract that Defendants would represent him through his Title IX matter.

65. Plaintiff was ready, willing and able to perform and did perform in the full payment of every invoice for
legal services.

66. Defendants were in breach of that contract by ceasing any effort after August 31‘ when Plaintiff received
his findings letter that sanctioned him and not pursuing an appeal or some action that would have abated
the impact of sanctions despite the finding of ‘not responsible’ of the allegations in the Title IX
investigation.

67, Plaintiff sustained damages as a result.

10
Case 1:20-cv-12154-RGS Document1 Filed 12/02/20 Page 11 of 11

JURY DEMAND

Plaintiff herein demands a trial by jury of all triable issues in the present matter.

PRAYER FOR RELIEF

WHEREFORE, for the foregoing reasons, Plaintiff requests that this Court enter judgment
against Defendants jointly and severally on all counts of this complaint as described above in each

count as follows:
(A) Award to Plaintiff punitive damages.
(B) Award to Plaintiff compensatory and other damages in an amount to be determined at trial;

(C) Award reasonable costs and expenses, including attorney’s fees, and for pre and post-

judgment interest as permitted by law.

(D) Grant such other and further relief as this Court deems equitable and just AND:

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a non-frivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11. I agree to provide the
Clerk's Office with any changes to my address where case- related papers may be served. I understand
that my failure to keep a current address on file with the Clerk's Office may result in the dismissal of
my case.

2020

Date: December /_,

Respectfully Submitted: John Harnois, Pro Se
By: /s/ John Harnois

510 Child Street, Warren, RI 02885
mav86nois@gmail.com: (508) 333-1728

11
